Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3, 4 and 6 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Rejection - 35 USC § 112 – Written Description - Maintained
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of cell-free cancer DNA/circulating tumor DNA (ctDNA).  In fact, the Specification never discloses circulating tumor DNA.  At best, the specification merely states that 


(para. 0013).  First, this single paragraph only teaches circulating fetal DNA (cfDNA), not circulating tumor DNA (ctDNA).  Second, this single paragraph only teaches isolating DNA from fetal cells, only mentioning that “[i]t has recently been discovered that cell-free fetal DNA . . . can enter maternal blood circulation.”  Finally, this single paragraph concludes that “[s]ince only tens of molecules of each embryonic SNP are available through these techniques [using fetal cells for DNA], the genotyping of the fetal tissue with high fidelity is not currently possible.”  In other words, not only does this single paragraph fail to teach ctDNA, moreover it fails to teach cfDNA used in sequencing as claimed.
	Furthermore, the prior art makes clear the technical reasons why Applicants failed to possess whole-genome amplification-based (WGA) sequencing of cell-free ctDNA at the earliest possible effective filing date of 07/29/2005 (US Prov. App. 60/703415).  For example, the Office is unaware of any successful attempt to use WGA see Leary et al, Detection of chromosomal alterations in the circulation of cancer patients with whole-genome sequencing, Sci Transl Med. 2012 Nov 28;4(162):162ra154. doi: 10.1126/scitranslmed.3004742; Perakis et al, Advances in Circulating Tumor DNA Analysis, Adv Clin Chem. 2017;80:73-153. doi: 10.1016/bs.acc.2016.11.005. Epub 2017 Jan 3 (“The first whole-genome analyses of cfDNA were conducted by Leary et al., who demonstrated the feasibility of directly detecting chromosomal alterations in the plasma of cancer patients (Fig. 1) [Leary et al.].”)).  This is why Leary states that “we wondered whether we could directly identify chromosomal alterations in the circulation of cancer patients” because “[s]equencing analyses of chromosome content in the maternal circulation are now being used for detection of fetal aneuploidy, although such approaches have not been evaluated for detection of chromosomal alterations in cancer patients” (pg. 1, cols. 1-2).  In fact, their technique required five specific chromosome arm SNP alterations to achieve the ability to determine copy number variations (pg. 6, col. 2, pg. 10, col. 1, Fig. 5).  The instant specification fails to disclose any such SNPs, much less provide any guidance; thus demonstrating lack of proper written description for “analyzing the fraction of the [ctDNA] produced in step (b) by performing next-generation sequencing of the amplified nucleic acid molecules to determine copy number variation genetic data for the [ctDNA] using allele calls of the SNP loci.”
	Scientific publications from 2012 and later make clear that in order to perform WGA sequencing on ctDNA, large fractions of ctDNA (e.g. >5%) were required (Perakis, Fig. 3; Kirkizlar et al., Detection of Clonal and Subclonal Copy-Number Variants in Cell-Free DNA from Patients with Breast Cancer Using a Massively Multiplexed PCR see also Heidary et al, The dynamic range of circulating tumor DNA in metastatic breast cancer, The dynamic range of circulating tumor DNA in metastatic breast cancer, Breast Cancer Res. 2014 Aug 9;16(4):421. doi: 10.1186/s13058-014-0421-y, pg. 9, col. 1 (discussing highly “variant ctDNA levels” among samples)).  The specification fails to demonstrate that Applicants possessed the ability to consistently enrich >5% ctDNA.
	Furthermore, Kukita et al., High-fidelity target sequencing of individual molecules identified using barcode sequences: de novo detection and absolute quantitation of mutations in plasma cell-free DNA from cancer patients, DNA Res. 2015 Aug; 22(4): 269–277, Published online 2015 Jun 29, makes clear that next-generation sequencing of ctDNA using “global amplification” (e.g. WGA) is impossible without barcoding:
Although various techniques have been used to detect ctDNA, digital polymerase chain reaction (PCR) and related technologies, particularly massively parallel DNA sequencers, are becoming the method of choice. In the case of massively parallel sequencers, the high read error rate of the current technologies is a major problem. Sequencing multiple sites or genomic regions dramatically increases the number of false positives, which is one of the reasons why current ctDNA assays tend to restrict their target to one or a few mutation sites. Another problem is the global amplification step during the template preparation for massively parallel sequencing. The final sequence reads do not represent the original DNA population, and the number of reads usually exceeds the number of target 
These problems can be solved using barcode sequences. Labelling DNA fragments with barcode sequences, typically N10–15, provides discrimination between the reads from individual molecules, thus enabling grouping of the reads from each molecule. Constructing a consensus of reads leads to both high-fidelity DNA sequencing and the capability to count the number of sequenced molecules. The main problem is the read errors that are introduced into barcode sequences, which can affect the basic principle of labelling each molecule with a single unique barcode. This problem has been recognized, and small collections of barcode sequences have been designed to detect and exclude erroneous sequences. However, this approach requires each barcode sequence to be individually manufactured. Therefore, it cannot accommodate large numbers of sequences

(pg. 270, col. 1).  The specification never discloses barcodes, much less specific barcode design to demonstrate possession of ability to WGA sequence ctDNA.
	Last, although instant paragraphs 0274-75 state that “[d]uring whole genome amplification of small quantities of genetic material, [] through ligation-mediated PCR (LM-PCR),” yet this fails to address the specific problems of WGA sequencing of ctDNA as explained above.  Thus, although paragraphs 0274-75 arguably address LM-PCR for “small quantities of genetic material” found in cfDNA (see para. 0013), yet this fails to disclose what is meant by “small quantities,” much less how this generic statement would reasonably convey to a skilled artisan at the time of effective filing that Applicants possessed WGA sequencing of ctDNA to “analyz[e] the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci.”
	Thus, taken as a whole and in light of the state of the art of WGA sequencing of ctDNA before at least 2012, the specification fails to demonstrate possession of WGA 
	Response to Arguments
	The Office is not convinced of error by Applicants’ arguments in the Reply filed 01/10/2022 because none of the cited paragraphs have any relation to ctDNA, much less circulating DNA; and the cited reference are in fact directly relevant to the broadly claimed invention.  First, Applicants argue that paragraphs 0357-60 of their specification demonstrate “that the disclosed method could be used in any context, including cancer.”  However, none of these paragraphs teach anything about circulating nucleic acids in cancer, much less ctDNA.  Thus, this argument fails.
	Second, Applicants argue that “the problems referred to in Periakis, Kirkizlar and Leary is in relation to whole genome amplification based sequencing without any targeted PCR amplification step to enrich target loci of interest.”  However, the specification explicitly states that “[t]here are three major methods available for whole genome amplification (WGA): ligation-mediated PCR (LM-PCR) . . . (para. 0017; see also paras. 0126, 0274-75, 0294-95).  The claims are directed to LM-PCR.  Thus, the claims in fact relate to WGA.
	In sum, the rejections are maintained because Applicants arguments are not convincing.

Claim Rejection - 35 USC § 112 – Enablement - Maintained

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for “analyzing the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	As explained above, the claims are directed to “analyzing the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci.”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

A. Breadth of Claims: Broad
The claims are broad; thus this factor weighs heavily against enablement of the full scope of the claims.  Specifically, the claims encompass any WGA technique, any amount of ctDNA, any cancer, any ctDNA extraction technique, any next-generation sequencing technique, any SNP(s) and any copy-number variations (CNVs).  Although the claim requires LM-PCR (“producing a fraction of the DNA extracted in step (a) by ligating at least one adapter to the chromosome segments, wherein the at least one adapter comprises a universal amplification sequence; and performing targeted amplification to amplify SNP loci using a universal primer that binds to the universal amplification sequence, and target-specific primers, to generate amplified nucleic acid molecules”), yet even this encompasses various LM-PCR techniques with various effectiveness (US 2004/0209299, Fig. 36; US 9,453,257; Kukita et al, High-fidelity target sequencing of individual molecules identified using barcode sequences: de novo detection and absolute quantitation of mutations in plasma cell-free DNA from cancer patients, DNA Res. 2015 Aug; 22(4): 269–277. Published online 2015 Jun 29).

B. The Nature Of The Invention
The instant invention relates to detecting CNV in ctDNA using SNPs by performing LM-PCR and next-generation sequencing.

C. The State Of The Prior Art
	Previous to Applicants’ earliest possible effective filing date (07/29/2005) zero publications (NPL or patent) that qualify under 35 U.S.C. § 102 disclose “analyzing the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci,” much less WGA sequencing of ctDNA.  
	After Applicants’ earliest possible effective filing date (07/29/2005), beginning in 2012, numerous publications (NPL or patent) that qualify under 35 U.S.C. § 102 disclose WGA sequencing of ctDNA.  Yet, these publication explicitly make clear that before 2012 (at the earliest) nobody had successfully performed WGA sequencing on ctDNA.  For example, the Office is unaware of any successful attempt to use WGA sequencing on ctDNA until 2012 (see Leary et al, Detection of chromosomal alterations in the circulation of cancer patients with whole-genome sequencing, Sci Transl Med. 2012 Nov 28;4(162):162ra154. doi: 10.1126/scitranslmed.3004742; Perakis et al, Advances in Circulating Tumor DNA Analysis, Adv Clin Chem. 2017;80:73-153. doi: 10.1016/bs.acc.2016.11.005. Epub 2017 Jan 3 (“The first whole-genome analyses of cfDNA were conducted by Leary et al., who demonstrated the feasibility of directly detecting chromosomal alterations in the plasma of cancer patients (Fig. 1) [Leary et al.].”)).  This is why Leary states that “we wondered whether we could directly identify chromosomal alterations in the circulation of cancer patients” because “[s]equencing analyses of chromosome content in the maternal circulation are now being used for five specific chromosome arm SNP alterations to achieve the ability to determine copy number variations (pg. 6, col. 2, pg. 10, col. 1, Fig. 5).  
	Scientific publications from 2012 and later make clear that in order to perform WGA sequencing on ctDNA, large fractions of ctDNA (e.g. >5%) were required (Perakis, Fig. 3; Kirkizlar et al., Detection of Clonal and Subclonal Copy-Number Variants in Cell-Free DNA from Patients with Breast Cancer Using a Massively Multiplexed PCR Methodology, Transl Oncol. 2015 Oct;8(5):407-416. doi: 10.1016/j.tranon.2015.08.004, pg. 408, col. 1).  Furthermore, ctDNA extraction and downstream analysis was so inconsistent that it yielded highly variable ctDNA amounts “because the yield and fraction of tumor-derived cfDNA (“tumor fraction”) vary substantially.” (Adalsteinsson et al, Scalable whole-exome sequencing of cell-free DNA reveals high concordance with metastatic tumors, Nature Communications volume 8, Article number: 1324 (2017), pg. 2, col. 1; see also Heidary et al, The dynamic range of circulating tumor DNA in metastatic breast cancer, The dynamic range of circulating tumor DNA in metastatic breast cancer, Breast Cancer Res. 2014 Aug 9;16(4):421. doi: 10.1186/s13058-014-0421-y, pg. 9, col. 1 (discussing highly “variant ctDNA levels” among samples)).  
	Furthermore, Kukita et al., High-fidelity target sequencing of individual molecules identified using barcode sequences: de novo detection and absolute quantitation of mutations in plasma cell-free DNA from cancer patients, DNA Res. 2015 Aug; 22(4): 269–277, Published online 2015 Jun 29, makes clear that next-generation sequencing of ctDNA using “global amplification” (e.g. WGA) is impossible without barcoding:

These problems can be solved using barcode sequences. Labelling DNA fragments with barcode sequences, typically N10–15, provides discrimination between the reads from individual molecules, thus enabling grouping of the reads from each molecule. Constructing a consensus of reads leads to both high-fidelity DNA sequencing and the capability to count the number of sequenced molecules. The main problem is the read errors that are introduced into barcode sequences, which can affect the basic principle of labelling each molecule with a single unique barcode. This problem has been recognized, and small collections of barcode sequences have been designed to detect and exclude erroneous sequences. However, this approach requires each barcode sequence to be individually manufactured. Therefore, it cannot accommodate large numbers of sequences

(pg. 270, col. 1).  The specification never discloses barcodes, much less specific barcode design to overcome this hurdle.
	Other known sources of unpredictability with ctDNA in the context of sequencing included severe adapter ligation efficiency issues, large sequencing error rates, high rates of false positives, sequence integrity, extraction efficiency, true mutation calling, read depth and bioinformatics analysis.  
Basically, methodological approaches for the analysis of ctDNA can be separated in two categories: (i) targeted methods with high resolution, which in most cases interrogate only a single or a few mutations with a high analytical sensitivity and (ii) more comprehensive or untargeted, genome-wide approaches, which require a certain amount of tumor DNA in the 

    PNG
    media_image1.png
    390
    647
    media_image1.png
    Greyscale

[ . . . ]

    PNG
    media_image2.png
    805
    514
    media_image2.png
    Greyscale

Owing to high rates of false positives with traditional NGS, most methods interrogate only single or a few targets in cases where the ctDNA fraction is greater than 1–5% of total circulating cfDNA. However, a variety of genomic alterations may be missed if analysis is limited to only hotspots. Therefore, more comprehensive and efficient strategies with high resolution are needed in order to identify all actionable genomic alterations within a sample [58,172]. Conventional NGS approaches and most PCR-based assays have a limited analytical sensitivity and a detection of underrepresented alleles (<5%) cannot be assured. Although error rates and fidelity for sequencing and PCR are well documented, the effects of DNA extraction and various forms of library preparation on downstream sequence integrity have not yet been thoroughly evaluated [173–175]. The fact that, in most cases, only limited amounts of input DNA are available 
In recent years, several bioinformatic approaches for error suppression have been developed. Narayan et al. described a deep sequencing algorithm that demands redundancy within each clonal sequence to produce extremely high quality base calls in short, mutation-prone regions of plasma DNA [176]. Mutation hotspot regions were sequenced by partial overlap of paired-end reads from the forward and reverse strands and read pairs that did not have perfect sequence agreement were discarded, thereby reducing the median error frequency of 0.31% per base to 0.07% [176]. Using the same approach, a Japanese group reported detection limits for EGFR hotspot mutations, i.e., exon 19 deletion, L858R, L861Q, and T790M down to 0.01% at a significance level of p=2x10-5 [177,178]. The detection limits for the exon 19 deletion and the L858R, L861Q, Advances in Circulating Tumor DNA Analysis 101 and T790M substitution mutations at a significance level of p=2x10-5 were less than 0.01%, 0.01%, and 0.05%, respectively.
Another possibility of error reduction involves so-called barcoding strategies, which were first described in 2011 [50,179]. Kinde et al. developed a method called the Safe-Sequencing System, which assigns a unique identifier (UID) to each template molecule by tagging the target-specific primer with an 8 bp degenerated tag. After amplification and redundant sequencing of each uniquely tagged template molecule, UID families are created, thereby enabling the precise tracking of individual molecules and reducing the false positive rate at least 15–24-fold. Since these approaches make use of molecular tagging of single-stranded DNA, they can reduce the frequency of erroneously called variants only by approximately 20-fold. Schmitt et al. further developed this strategy for the preparation of tagged duplex shotgun libraries in order to correct errors that -5 [51]. Digital Sequencing TM, another approach using molecular barcoding, is offered by Guardant Health, Inc. (http://www.guardanthealth.com/guardant360/). In a recent publication, the authors report a sensitivity of down to 0.1% mutant allele fraction and an analytic specificity of >99.99%, enabling complete coverage of 54 clinically actionable genes [183]. A similar method combining double-stranded barcoding error correction and rolling circle amplification (RCA)-based target enrichment, termed CypherSeq, was described by Gregory et al. [184]. This method involves the ligation of 102 Samantha Perakis et al. sample DNA into circular vectors which contain double-stranded barcodes for computational error correction and adapters for library preparation and sequencing. The authors demonstrated a reproducible detection of mutations down to a frequency of 2.4x10-7 per base pair in S. cerevisiae genomes. Although the method seems promising for achieving the required sensitivity and specificity for the early detection of disease, it has not yet been transferred to ctDNA [184]

(pgs. 97-103).  None of these ctDNA sequencing issues are addressed in the specification.
 In sum, this factor weighs against enablement because the state of the art at the time of effective filing until recently demonstrates that there were innumerable unpredictable hurdles to accomplish “analyzing the fraction of the [ctDNA] produced [by 

D.  The Level Of One Of Ordinary Skill: PhD (High)
Generally, skilled artisans in biotechnology are highly-skilled with a PhD.  Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1373 (Fed. Cir. 1999) (citing Enzo Biochem, Inc. v. Calgene, Inc., 14 F.  Supp. 2d 536, 567 (D. Del 1998)) (district court did not abuse discretion in finding that “a person of ordinary skill in the art would be ‘a junior faculty member with one or two years of relevant experience or a postdoctoral student with several years of experience’”).  Thus, this factor weighs in favor of enablement.
E.  The Level Of Predictability In The Art: Low
Generally, the level of predictability in the biotechnology arts is low.  C.f. In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007).  This finding is further evidenced by the state of the prior art as explained above.  
In fact, the instant claim seems to encompass a nascent technology of WGA sequencing of ctDNA.  See Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”).  Therefore, this factor weighs against enablement.
F. The Amount Of Direction Provided By The Inventor: None
Applicants’ specification provides zero guidance as to how to “analyz[e] the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci.”  Specifically, as explained in the Written Description rejection above, and the C. State of the Prior Art, the specification fails to disclose, in the context of ctDNA, which SNP(s) to use; which ctDNA extraction technique to use; which sequencing technique(s) to use; ligation conditions; which cancers the technique applies; or any other parameters necessary to achieve the claim.  In other words, the specification never explains how to apply WGA sequencing to the specific, difficult context of ctDNA.
Altogether, the specification provides very little guidance as to how to accomplish the ctDNA WGA sequencing technique.  Therefore, this factor weighs against enablement.

G. The Existence Of Working Examples: Zero
zero working examples.  Therefore, this factor weighs against enablement.

H. The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure: Extensive
Thus, the above factors make clear that a skilled artisan would be required to engage in extensive optimization that amounts to undue experimentation.  Although “an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance,” yet here, the specification and prior art provides little guidance.  See In re Colianni, 561 F.2d 220, 224 (CCPA 1977).  In fact, the specification and state of the art indicate that a skilled artisan would expect that accomplishing WGA sequencing of ctDNA using SNPs to detect CNVs would require extensive experimentation, none of which is provided by the specification.  The specification is wholly devoid of any guidance as to how to “analyz[e] the fraction of the [ctDNA] produced [by WGA LM-PCR] by performing next-generation sequencing of the amplified [ctDNA] to determine copy number variation for the [ctDNA] from cancer cells using allele calls of the SNP loci.”  Therefore, this factor weighs against enablement.

Conclusion: Factors Weigh Strongly Against Enablement
Taken together, the factors weigh heavily against patentability of the claims.  

	Response to Arguments
	The Office is not convinced of error by Applicants’ arguments in the Reply filed see also paras. 0126, 0274-75, 0294-95).  The claims are directed to LM-PCR.  Thus, the claims in fact relate to WGA.
	In sum, the rejections are maintained because Applicants arguments are not convincing.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/Primary Examiner, Art Unit 1637